COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Allied Aviation Fueling Company of Houston, Reginal Willis v.
                          Cecilia Cruz, individually and as next friend and as representative of
                          Ulysses D. Cruz, et al.

Appellate case number:    01-22-00083-CV

Trial court case number: 2019-81830

Trial court:              127th District Court of Harris County

        The court reporter filed 25 volumes of reporter’s record on May 11, 2022. Because this
filing appeared to make the appellate record complete, the Court set the appellant’s brief due on
June 13, 2022. On May 26, 2022, appellants filed an unopposed motion to vacate the Court’s
briefing schedule because the reporter’s record is incomplete. Appellants state that the records of
two pretrial hearings and two post-trial hearings have been requested but have not yet been filed.
        Appellants’ brief is due within 30 days of the date the complete record is filed. See TEX.
R. APP. P. 38.6(a). Because appellants have requested the preparation and filing of four additional
volumes of reporter’s record, for two pretrial hearings, and two post-trial hearings, the reporter’s
record is not yet complete.
      The Clerk of the Court is directed to set a deadline for the filing of the supplemental
volumes of reporter’s record 20 days from the date of this order.
       Because the complete record has not been filed, appellants’ brief is not yet due. Appellants’
brief will not be due until 30 days after the complete record is filed. TEX. R. APP. P. 38.6(a).
Because appellants have advised this Court that the record is incomplete, there is no briefing
schedule to vacate. Accordingly, the motion to vacate is dismissed as moot.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __June 7, 2022____